Case 3:17-cv-00601-MHL Document 178-1 Filed 02/26/20 Page 1 of 1 PageID# 2934




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

     ROBERT DAVID STEELE et aL,
          Plaintiffs,
     v.                                                          Civil Action No. 3;17cv60l
     JASON GOODMAN et aL,
          Defendants.

                     DECLARATION OF DEFENDANT PATRiriA A. NEGRON

     1, Patricia Negron, make this declaration under 28 U.S.C. 1746 of my own personal knowledge.
        * 1 am a resident of Boston, Massachusetts.
        * T am the single mother and custodial parent of three boys, the youngest of whom is a
              senior in high school.
        * 1 was forced to quit working four years ago due to a crisis with one of my children, and I
             have not been employed full time since then.
     4.      The costs to defend myself in this case have depleted my savings and I was recently
     forced to sell my home. Until our lease expires in June, my youngest son and 1 reside in a small
     apartment.
     5.      I will be required to drive myself from Boston to Richmond to attend the Settlement
     Conference. I anticipate the trip could take me away from home and my son potentially for two
     nights and three days.
     6.      Our apartment is too far from my son’s school for him to walk or ride a bike, and he is
     unable to hike the bus. 1 am not able to rely on family or friends to stay with my son while I
            to Virginia. My son does not drive, and has never taken a taxi, Ubcr, Lyft or other form of
     public transportation by himself, nor stayed home alone tor a multiple days.
     7.      In summary, traveling to Virginia the week of March 16 would be burdensome on me and
     my family.

     I hereby declare that the foregoing is true and correct under penalty of perjury, this ^-fc^day of
     February 2020, _4^£gQ&&M
